Citation Nr: 0115700	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-06 206	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
laceration of the liver.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefit sought on 
appeal.  The Board notes that the veteran had also requested 
an increased evaluation for the residuals of a gunshot wound 
to the right forearm.  That request was granted in the 
October 1999 rating decision and the veteran has not appealed 
the assignment of a 30 percent disability evaluation for his 
right forearm disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The residuals of the veteran's liver laceration is 
manifested by a retained metallic fragment with pain on 
lifting, pulling and tugging and subjective complaints of 
occasional episodes of loose bowel movements with no showing 
of any obstruction.


CONCLUSION OF LAW

The schedular criteria for a 10 percent disability evaluation 
for a laceration of the liver have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.16, 4.114, 
Diagnostic Code 7311-7301 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of the 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim.  The veteran 
was afforded a VA examination and the RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In fact, it appears that all evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  The veteran 
was also given the opportunity to appear and testify before 
either an RO Hearing Officer and/or a member of the Board to 
advance any and all arguments in favor of his claim, but he 
declined to do so.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evidence of record reveals that the veteran experienced a 
shrapnel wound to the liver while serving in the Republic of 
Vietnam.  Since that time, his liver functions have been 
monitored by a private physician.  In April 1999, the veteran 
reported that his disability had increased in severity and 
requested that his disability evaluation be reviewed.  

In July 1999, the veteran's treating physician reported that 
the veteran had elevated liver functions and opined that such 
findings could be related to the liver injury sustained 
during service.  The physician also opined that the elevated 
liver functions could be a result of other medical conditions 
such as elevated cholesterol and/or triglycerides.  VA 
examination performed in July 1999 confirmed that the 
veteran's liver functions were elevated.

In February 2000, the veteran underwent computerized 
tomography of the abdomen.  A small metal fragment was found 
in the mid-right lobe of the liver.  The liver was otherwise 
described as normal.  Shortly thereafter, the veteran's 
treating physician opined that the veteran's right upper 
quadrant and right flank pain were a direct result of the 
shrapnel wound to the liver sustained during service.  The 
physician also noted that the veteran's pain was exacerbated 
by lifting, pulling, and tugging.

In March 2000, the veteran reported that he experienced 
abdominal discomfort on a daily basis which was increased 
with lifting, pulling and tugging, activities required in his 
work.  He also related having loose bowel movements two or 
more times following meals.

The veteran's liver laceration has been evaluated under 
38 C.F.R. § 4.114, Diagnostic Code 7311, which sets out the 
criteria for evaluating an injury of the liver.  If there is 
no residual disability the injury is deemed to be healed and 
a noncompensable evaluation is assigned.  If, however, there 
is evidence of residual disability, Diagnostic Code 7311 
provides that it is to be rated under Diagnostic Code 7301 
for adhesions of the peritoneum.

Diagnostic Code 7301 sets out the criteria for evaluating 
adhesions of the peritoneum as follows:  a 10 percent 
evaluation is assigned for moderate disability with pulling 
pain on attempting work or aggravated by movements of the 
body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention; a 30 percent evaluation is assigned for 
moderately severe disability with partial obstruction 
manifested by delayed motility 


of barium meal and less frequent and less prolonged episodes 
of pain; and, a 50 percent evaluation is assigned for severe 
disability with definite partial obstruction shown by x-ray 
with frequent and prolonged episodes of severe colic 
distention, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or an operation with 
drainage.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.  
In addition, 38 C.F.R. § 4.7, provides: "Where there is a 
question as to which of two evaluations will be applied, the 
higher evaluation will be applied if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned."

The veteran's representative has submitted argument that, in 
consideration of his current symptoms, the veteran should be 
assigned a 10 percent evaluation under Diagnostic Code 7301, 
for adhesions of the peritoneum.  The Board agrees that the 
veteran has a liver injury with residual disability.  As 
such, consistent with the guidance provided under Diagnostic 
Code 7311, this residual disability is to be rated as 
peritoneal adhesions.  The Board finds that an evaluation of 
10 percent, but not more is appropriate.  The medical 
evidence reveals that the veteran has right upper quadrant 
and right flank pain exacerbated by movement as the result of 
the retained metallic fragment in his liver and he claims 
that he experiences loose bowel movements after meals.  While 
laboratory studies noted increased liver enzymes, a CT scan 
of the liver revealed the liver to be normal with the 
exception of the retained fragment and there was no 
indication of any obstruction.  The Board finds that the 
veteran's symptoms more nearly approximate the criteria for 
the higher 10 percent rating under Diagnostic Code 7301.  As 
such, the Board finds that the provisions of 38 C.F.R. § 4.7 
have been utilized to resolve any doubt regarding the 
appropriate rating to be assigned for the residuals of the 
veteran's liver laceration.  The assignment of an increased 
10 percent rating, but no more, is appropriate given the 
evidence of record.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The rating schedule is primarily 
a guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The Board notes that in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  However, the Board believes that the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).




ORDER

Entitlement to an increased 10 percent rating, but no more, 
for laceration of the veteran's liver is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

